353 F.2d 212
Bruce C. COBBv.Norman M. ROSS, Jr. and Custom Woodcraft, Inc., Norman M. Ross, Jr., Appellant.
No. 15237.
United States Court of Appeals Third Circuit.
Argued November 16, 1965.
Decided December 3, 1965.

Appeal from the District Court of the Virgin Islands, Division of St. Thomas and St. John; Walter A. Gordon, Judge.
George H. T. Dudley, Charlotte Amalie, St. Thomas, Virgin Islands, for appellant.
Thomas D. Ireland, Charlotte Amalie, St. Thomas, Virgin Islands (Maas & Iireland, St. Thomas, Virgin Islands, on the brief), for appellee.
Before KALODNER, Chief Judge, and McLAUGHLIN and SMITH, Circuit Judges.
PER CURIAM:


1
On review of the record we find no error. The Judgment of the District Court will be affirmed.